Citation Nr: 1807154	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  09-15 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial rating for supraventricular tachycardia, currently rated as 0 percent disabling.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2007; a statement of the case was issued in March 2009; and a substantive appeal was received in May 2009.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A compensable rating under Diagnostic Code 7010 is dependent on whether paroxysmal atrial fibrillation or other supraventricular tachycardia is document by ECG or Holter monitor.  The Board notes that the most recent Holter monitor was conducted more than six years ago (November 2011) (Medical Treatment Record - Non-Governmental Facility, 11/3/14, p.59).  

The Veteran underwent a VA examination in July 2014.  However, no ECG or Holter monitor was conducted.  Nonetheless, the examiner stated that the Veteran had more than 4 episodes of supraventricular tachycardia document by Holter monitor.  The RO requested an addendum from the July 2014 examiner.  In its request, the RO pointed out that the outpatient records failed to support the examiner's statement.  

In an August 2015 addendum, the July 2014 VA examiner stated that the records are silent for Holter monitor done in 2013, 2014, or 2015.  He also stated that records are silent for episodes of supraventricular tachycardia within the last year.  

In light of the conflicting statements of the July 2014 VA examiner, and given that neither an ECG or Holter monitor has been conducted in more than six years, the Board finds that a new VA examination is warranted.  The examination should include diagnostic testing in the form of an ECG or Holter monitor.  

Accordingly, the case is REMANDED for the following actions:

1. Associate any VA treatment records with the claims file since the December 2015 supplemental statement of the case.  Additionally, request the Veteran submit or authorize the release of any private treatment records regarding his service-connected cardiac disorder.

2. After associating any records with the claims file, schedule the Veteran for a VA cardiologic examination for the purpose of determining the current severity of his supraventricular tachycardia.  The claims file is to be made available to the examiner for review in connection with the examination to allow the examiner to become familiar with the Veteran's pertinent medical history.  Any special tests deemed medically advisable should be conducted.  Specifically, the Veteran should undergo an ECG or Holter monitor.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, then readjudicate the increased rating issue and determine if the benefits sought can be granted.  If the benefit sought remains denied, then furnish the Veteran (and his representative, if one is appointed) with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


